NUMBER 13-22-0275-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SOLAR MOSAIC, LLC AS SUCCESSOR
IN INTEREST TO SOLAR MOSAIC, INC. AND
STREAMLINE ENERGY, LLC,                                                   Appellants,

                                           v.

ANDREW BROWN,                                                               Appellee.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.



                         MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      Appellants, Solar Mosaic, LLC, as successor in interest to Solar Mosaic, Inc. and

Streamline Energy, LLC, and appellee, Andrew Brown, have filed a joint motion to dismiss

this appeal pursuant to the terms of a settlement agreement. They request that we dismiss
the appeal with each party bearing their own costs of the appeal.

       The Court, having examined and fully considered the joint motion to dismiss, is of

the opinion that it should be construed and granted as a motion to dismiss. See TEX. R.

APP. P. 42.1(a)(1) (allowing the court to dismiss an appeal or affirm the appealed judgment

in accordance with a motion filed by the appellant); id. R. 42.1(a)(2) (allowing the court to

render judgment, set aside the judgment without regard to the merits and remand, or

abate the appeal and permit proceedings in the trial court in accordance with an

agreement); In re Marriage of McQueen, 597 S.W.3d 53, 54 (Tex. App.—Houston [14th

Dist.] 2020, no pet.) (order). Accordingly, we reinstate this case, grant the joint motion to

dismiss, and dismiss the appeal. Pursuant to the agreement of the parties, costs will be

taxed against the party incurring the same. See id. R. 42.1(d) (“Absent agreement of the

parties, the court will tax costs against the appellant.”). Having dismissed the appeal at

the parties' request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.

                                                                GINA M. BENAVIDES
                                                                Justice


Delivered and filed on the
3rd day of November, 2022.




                                             2